IN THE
              ARIZONA COURT OF APPEALS
                               DIVISION ONE


                             In re the Matter of:

                     ARAFAT ALI, Petitioner/Appellant,

                                      v.

                     JAYLENE ALI, Respondent/Appellee.

                          No. 1 CA-CV 21-0434 FC
                              FILED 4-26-2022


           Appeal from the Superior Court in Maricopa County
                          No. FC2020-006074
                  The Honorable Mark H. Brain, Judge

                                   AFFIRMED


                                   COUNSEL

Cosmas Onyia PC, Phoenix
By Cosmas Onyia
Counsel for Petitioner/Appellant

The Murray Law Offices PC, Scottsdale
By Stanley D. Murray
Counsel for Respondent/Appellee
                              ALI v. ALI
                          Opinion of the Court



                                OPINION

Judge Angela K. Paton delivered the opinion of the Court, in which
Presiding Judge Paul J. McMurdie and Vice Chief Judge David B. Gass
joined.


P A T O N, Judge:

¶1           Arafat Ali (“Father”) appeals from the superior court’s child
support order. Because he has shown no error, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            During their marriage, Jaylene Ali (“Mother”) and Father had
a son. A year later, Mother and Father divorced in California. Mother and
son moved to Arizona while the divorce proceeding was pending, and
Father remained in California. Due to Father’s history of domestic violence
against Mother, Parents stipulated that Mother would be awarded sole
legal and physical custody of son and Father would have no parenting time
or visitation. A California court entered a custody order reflecting this
stipulation and provided that “upon entry of the filing of the parties’
marital dissolution, California shall relinquish jurisdiction to Arizona
whereby Arizona shall have jurisdiction to make any further child custody
and child visitation orders in this case.” Father registered the California
custody order in Arizona, pursuant to the Uniform Child Custody
Jurisdiction and Enforcement Act, A.R.S. § 25-1055. Neither Parent
registered any other order in Arizona.

¶3            Two years later, Father petitioned the Maricopa County
Superior Court (“superior court”) to modify the California custody order.
Father sought (1) joint legal decision-making authority, (2) long-distance
parenting time, and (3) a modified child support order based on Arizona
Child Support Guidelines, A.R.S. § 25-320 app. (“2018 Guidelines”) (current
version at A.R.S. § 25-320 app. (2022)).

¶4            In his proposed resolution statement, Father said “[t]he
California Court did not establish any order for child support” and asked
the superior court to “determine and establish [a] child support order in
this matter based on the Arizona Child Support Guidelines.” In his pretrial




                                    2
                                ALI v. ALI
                            Opinion of the Court

statement, Father again asked the superior court to enter child support
orders consistent with Arizona Guidelines.

¶5           At the evidentiary hearing on Father’s petition, Father
confirmed that no child support decree was entered in California. The
superior court found that it had subject matter jurisdiction to enter a child
support order because California declined to do so.

¶6           The superior court ordered joint legal decision-making
authority and a long-distance parenting plan that “maximize[d] each
parent’s parenting time.” The court found there was no existing child
support order and ordered Father to pay $487.00 in monthly child support
pursuant to the Arizona Guidelines.

¶7           Father moved to amend, asking the superior court to vacate
the child support order. Father argued for the first time that a California
court ordered he pay $0.00 in child support, and because that order was not
registered in Arizona, the superior court could not modify it. Father,
however, never provided the alleged California support order to the
superior court.

¶8            The superior court denied Father’s motion. The court
reasoned that “the evidence presented at trial did not suggest that a
California court evaluated evidence and determined that neither party
should pay child support; instead, the evidence was that the California
court did not address the issue, so that there was no determination to
register.” The superior court also noted that it was Father who initiated the
proceedings and asked the court to award child support pursuant to
Arizona Guidelines.

¶9            Father timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1) and -2101(A)(1).

                               DISCUSSION

I.     Subject Matter Jurisdiction

¶10           We review challenges to subject matter jurisdiction de novo.
Duckstein v. Wolf, 230 Ariz. 227, 231, ¶ 8 (App. 2012) (citing State v. Bryant,
219 Ariz. 514, 516, ¶ 4 (App. 2008)). “‘Subject matter jurisdiction’ is ‘the
power to hear and determine cases of the general class to which the
particular proceedings belong . . . .’” Glover v. Glover, 231 Ariz. 1, 5, ¶ 18



                                      3
                               ALI v. ALI
                           Opinion of the Court

(App. 2012) (quoting In re Marriage of Dorman, 198 Ariz. 298, 301, ¶ 7 (App.
2000)).

¶11            Father argues the superior court lacked subject matter
jurisdiction to enter the child support order. Specifically, he contends that
the marital dissolution decree entered in California provided that “neither
party shall pay or receive child support from the other parent[,]” and
therefore Glover controls.

¶12           In Glover, this court recognized that Arizona’s Uniform
Interstate Family Support Act requires a party to register a foreign child
support order to confer subject matter jurisdiction on Arizona courts to
modify that support order. See Glover, 231 Ariz. at 2, ¶ 1 (discussing A.R.S.
§§ 25-1201 to -1342); see also A.R.S. § 25-1309 (requiring a party seeking to
have an Arizona superior court modify a child support order issued in
another state to first register that order in Arizona).

¶13            A child support order is “a judgment, decree, order, decision
or directive . . . that provides for monetary support” for a child. A.R.S.
§ 25-1202(2), (29). An order providing that neither parent is required to pay
child support to the other parent for the benefit of a child is an order
providing for monetary support for that child. See A.R.S. § 25-1202. In other
words, a zero-dollar child support award is a valid order that, under Glover,
must be registered before it can be modified by another state. Glover,
however, is inapposite here because the record contains no existing child
support order for Arizona to modify.

¶14            Instead, as the superior court properly found, the evidence
showed that the California court did not address child support, and “there
was no determination to register.” This evidence included Father’s pre-
hearing filings admitting there was no existing child support order and
asking the superior court to enter one in compliance with Arizona
Guidelines, and Father’s explicit confirmation at the evidentiary hearing
that the California court did not enter a child support order. The record
supports the superior court’s finding that no child support order existed.

¶15           Because no previous support order existed, the superior court
had subject matter jurisdiction to enter the child support order. See A.R.S.
§ 25-502(A), (J) (superior court has jurisdiction to establish child support
obligation upon the filing of a petition by a parent); see also A.R.S. § 25-
320(A) (in a proceeding for child support, the court may order a parent
owing a duty of support to a child to pay an amount reasonable and
necessary for the support of the child). Father petitioned the superior court



                                     4
                                 ALI v. ALI
                             Opinion of the Court

to establish child support, among other things, and the court entered its
order in a proceeding to determine “legal decision making, parenting time,
and child support.” Thus, the superior court acted within its jurisdiction
when it entered the child support order.

II.    Attorneys’ Fees

¶16           Mother requests an award of her attorneys’ fees and costs
under A.R.S § 25-324(A). Having considered the financial resources of both
parties and the positions they have taken, we grant Mother her reasonable
attorneys’ fees and taxable costs incurred on appeal upon her compliance
with Arizona Rule of Civil Appellate Procedure 21.

                                CONCLUSION

¶17           We affirm the child support order. We note, however, that
we reach this decision based on the record in this case, and Father’s failure
to prove a previous child support order existed.1




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




1We also note that under Arizona law, a party never waives challenges to
a court’s subject matter jurisdiction. See Glover, 231 Ariz. at 3, ¶ 8 (citing
Health for Life Brands, Inc. v. Powley, 203 Ariz. 536, 538, ¶¶ 11-12 (App. 2002)).
Accordingly, Father may request Relief from Judgment under Arizona Rule
of Family Law Procedure 85(b) if he can produce a previously issued child
support order.


                                          5